J-A16015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.L.H., A MINOR           IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
    APPEAL OF: F.D., FATHER
                                                       No. 3997 EDA 2017


              Appeal from the Decree Entered November 28, 2017
              In the Court of Common Pleas of Philadelphia County
                          Domestic Relations at No(s):
                            CP-51-AP-0000496-2017
                            CP-51-DP-0000592-2015
                            FID: 51-FN-000492-2015


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                    FILED SEPTEMBER 07, 2018

        F.D. (“Father”) appeals from the decree entered on November 28, 2017,

in the Court of Common Pleas of Philadelphia County, which involuntarily

terminated his parental rights to his minor child, T.L.H. (“Child”) (born in

March of 2013).1 Additionally, Father’s counsel has filed a petition to withdraw

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review, we

grant counsel’s petition to withdraw and affirm the termination decree.

        The trial court summarized the factual and procedural history of this

matter as follows:

              [Mother] is the biological [m]other of [Child].


____________________________________________


1 T.A.H. (“Mother”) voluntarily relinquished her parental rights to Child by
separate decree entered by the trial court on the same date.
J-A16015-18


               [Father] is the biological [f]ather of [Child] and is listed as
        the [f]ather on [] Child’s birth certificate.

              [Mother] has another [c]hild currently under [the
        Department of Human Services (DHS)] supervision: Z.H., [born
        in February of 2014]….[2], [3]

              On March 2, 2015, … [DHS] received a General Protective
        Services (GPS) Report alleging that Mother left [] Children, [T.H.]
        and Z.H.[,] in the care of their maternal grandmother, M.H.
        [(“Maternal Grandmother”)], who was unable to care for them;
        that Mother frequently left [] Children with either [M]aternal
        [G]randmother … or other family and friends; and that Mother did
        not want to take responsibility for parenting [] Children. The
        Report also alleged that Mother recently left [] Children with a
        family friend, who contacted the police, and that the police
        requested that Mother retrieve them before they were taken to
        DHS. The Report further alleged that there was no information
        available regarding [] Children’s [f]athers, [F.D.] and N.I. This
        Report was determined to be valid.

              On March 2, 2015, DHS went to the home of [M]aternal
        [G]randmother … who stated that Mother had retrieved [] Children
        from the home and that the family’s whereabouts were unknown
        to her. [Maternal Grandmother] provided DHS with the cellular
        telephone number of Mother.

              On March 2, 2015, DHS telephone [sic] Mother and notified
        her of the GPS Report[.] Mother stated that she was with []
        Children but not at home and that she would be able to meet with
        DHS at [Maternal Grandmother’s] home on March 3, 2015.

              On March 3, 2015, DHS went to [Maternal Grandmother’s]
        home, but no one was present. DHS left a notification letter
        requesting that Mother contact DHS regarding the safety of []
        Children.

              On March 3, 2015, DHS again telephoned Mother, who
        stated that she had left [] Children in the care of one of their
        paternal grandmothers, who she did not identify. Mother also
        stated that she would be able to meet with DHS later on that day
____________________________________________


2   The record identifies N.I., a/k/a N.E., as the biological father of Z.H.

3   T.L.H. and Z.H. are referred to collectively herein as “Children”.

                                           -2-
J-A16015-18


     at [Maternal Grandmother’s] home; subsequently, Mother failed
     to do so.

          By March 4, 2015, DHS was unable to contact Mother and
     [Maternal Grandmother] via telephone because they did not
     answer or return calls.

            On March 7, 2015, [] Children’s maternal aunt, C.G.,
     contacted DHS and stated that [] Children were in her care after
     Mother left them on the porch without her knowledge or consent.
     C.G. also stated that when she contacted Mother, Mother stated
     that C.G. could care for [] Children. DHS instructed C.G. to take
     [] Children to DHS on March 9, 2015.

           On March 9, 2015, C.G. transported [] Children to DHS.
     DHS obtained an [O]rder of Protective Custody (OPC) for []
     Children. The Community Umbrella Agency (CUA)[,] Turning
     Points for Children (TPFC)[,] placed [] Children in [f]oster [c]are.

          As of March 9, 2015, Father … was incarcerated at
     Montgomery County Correctional Facility for violation of
     probation.

            A Shelter Care Hearing was held on March 11, 2015[,] for
     [Child] before the Honorable Jonathan Q. Irvine. The [OPC] was
     lifted and legal custody transferred to DHS, and placement of Child
     to [f]oster [c]are. Visitation is set forth as Mother to have
     supervised visits with Child at the Agency. Child is safe as of
     3/10/2015.

            An [a]djudicatory [h]earing was held for [] Child on March
     19, 2015, before … [Judge] Irvine. Legal [c]ustody of [] Child
     remains with DHS, and physical custody of [] Child shall continue
     in [f]oster [c]are through CUA [TPFC]. Child is [a]djudicated
     [d]ependent. Mother’s visitation continued as supervised as
     arranged by Agency. Child is doing well, and DHS/CUA [is] to
     apply for Child’s birth certificate, if necessary, and make [an]
     effort to place Child with sibling. Mother [was] referred to [a
     Clinical Evaluation Unit (CEU)] for assessment, [and a] full drug
     and alcohol screen dual diagnosis.         Father is … currently
     incarcerated in Montgomery County Facility #31632285.

           On March 30, 2015, CUA held a Single Case Plan (SCP)
     [m]eeting. The parental objective for Father … was to participate
     in CUA services. Mother participated in the SCP [m]eeting. Father
     did not participate in the SCP [m]eeting.

                                    -3-
J-A16015-18


           A [p]ermanency [r]eview [h]earing was held on June 17,
     2015, before the Juvenile Court [h]earing [o]fficer, Alexis Ciccone.
     The [c]ourt ordered the legal custody of [] Child to remain with
     DHS, and placement to continue in [f]oster [c]are. Child is
     referred for forthwith medical evaluation. Mother is referred to
     CEU for assessment, full drug and alcohol screen, dual diagnosis….

          On November 9, 2015, CUA held a[n] [SCP] [m]eeting. The
     parental objectives for Father … were to secure stable housing and
     to maintain employment. Parents failed to participate in the SCP
     [m]eeting.

           A continuation of the case was granted on December 9,
     2015, because Child Advocate was not available, and CUA [TPFC]
     failed to appear at the [h]earing. Child [was] to remain as
     committed.

            On February 22, 2016, CUA held a[n] [SCP] [m]eeting. The
     parental objectives for Father … were to contact CUA and to
     participate in CUA services. Mother participated in the SCP
     [m]eeting. Father failed to participate in the SCP [m]eeting….

            On August 23, 2016, CUA held a[n] [SCP] [m]eeting. The
     parental objectives for Father … were to contact CUA and to
     participate in CUA services. All [p]arents failed to participate in
     the SCP [m]eeting.

           A continuation of the case was granted by the [c]ourt on
     August 25, 2016, because the Honorable Vincent W. Furlong
     recused himself from hearing the case because he previously
     represented [] Child.

           A continuation of the case was granted by the [c]ourt on
     October 4, 2016, because Mother’s counsel was not available for
     the hearing.

            On November 16, 2016, CUA held a[n] [SCP] [m]eeting.
     The parental objectives for Father … were to contact CUA and to
     participate in CUA services. Mother participated in the SCP
     [m]eeting, however, both [f]athers did not participate in the SCP
     [m]eeting.

          A continuation of the case was granted by the [c]ourt on
     November 22, 2016, because Father’s counsel requested the
     matter be heard by a [j]udge. Child is safe as of 11/21/2016.



                                    -4-
J-A16015-18


           A Permanency Review hearing was held on January 12,
     2017, before … [Judge] Irvine. The [c]ourt ordered the legal
     custody of [] Child to remain with DHS, and placement to continue
     in [f]oster [c]are through Children’s Services. Child may be
     moved to a pre-adoptive home prior to the next [c]ourt date by
     agreement of CUA and Child Advocate. Mother is re-referred to
     CEU for assessment, dual diagnosis and 3 randoms before next
     [c]ourt date. Supervised visitations with Mother and Father shall
     occur at the Agency. CUA is to complete a home assessment in
     Mother’s home. Child is safe as of 1/05/2017.

           On April 9, 2017, Father was arrested and charged with
     manufacture, delivery, or possession with intent to manufacture
     or deliver a controlled substance in violation of the Controlled
     Substance Act (CSA), intentional possession of a controlled
     substance by a person not registered under the CSA and
     conspiracy.

           A Permanency Review Hearing was held on May 17, 2017,
     before the Honorable Allan L. Tereshko. The [c]ourt ordered the
     legal custody of [] Child to remain with DHS, and placement to
     continue in [f]oster [c]are through [TPFC]. Child is doing well.
     [DH]S did [a Parent Locator Search (PLS)] on Father currently
     incarcerated at [Community Education Center (CEC)] Hoffman,
     PP#970750. Case continued due to Mother now contesting [the]
     hearing. Child to remain as committed, and is safe as of
     5/09/2017.

            A Permanency Review Hearing was held on September 20,
     2017, before … [Judge] Tereshko. The [c]ourt ordered the legal
     custody of [] Child to remain with DHS, and placement to continue
     in [f]oster [c]are through [TPFC]. All parties to sign voluntary
     relinquishment petitions within 20 days.

     Terminations Hearings – 9/20/2017 and 11/28/2017

           On September 20, 2017, this [c]ourt held the first hearing
     as to the Involuntary Termination of Parental Rights and Goal
     Change Petitions filed on May 1, 2017, against Mother and Father.
     The parents did not attend the hearing[;] however, both were
     represented by their respective attorneys.

            Megan Fitzpatrick, counsel for DHS, requested all attorneys
     to stipulate to the Statements of Facts, and if the witness were
     called to testify, she would testify consistent with the Statement
     of Facts as it relates to Mother and both fathers and the single

                                   -5-
J-A16015-18


     case objectives, and the current status of goal for adoption at this
     time. All attorneys present stipulated on the record.

           Alisha Stewart, Case Manager, CUA [TPFC], was the first
     witness to testify. She noted [] Children are placed in a pre-
     adoptive [f]oster [h]ome through the Agency, and she last saw
     [Child] and his sibling, Z.H., in the home on 9/19/2017. Ms.
     Stewart testified reunification with Mother has been ruled out
     because Mother has not been consistent with her SCP objectives,
     and desires to sign Voluntary Relinquishment documents
     regarding her parental rights.

           Ms. Stewart testified as to Father[,] … who was currently
     incarcerated at a Montgomery County Correctional Facility, [that]
     she spoke to him on the telephone and he desired to signed [sic]
     Voluntary Relinquishment documents for [] Child. She testified
     Father has not had consistent contact with [] Child, and [] Child
     would not suffer irreparable harm if Father’s parental rights were
     terminated.

           Jessica Estevez, Case Manager Supervisor, CUA [TPFC], was
     the next witness to testify.      She noted she is the current
     Supervisor on this case and that [] Children came into care in
     March 201 [sic], because Mother had left them with a family
     member. She noted that Mother was not consistent with visiting
     her Children. Mother did not comply with the SCP objectives. As
     to Father, Ms. Estevez testified that neither of the [f]athers were
     involved with [] Children’s care.

           This [c]ourt then closed the evidentiary record as to both
     Children and agreed to hold the matter under advisement until []
     Mother and Father sign Voluntary Relinquishments and gave it a
     60 day review date.

           On November 28, 2017, this [c]ourt held the second hearing
     as to the Involuntary Termination of Parental Rights and Goal
     Change Petitions filed on May 1, 2017, against Mother and Father.
     Both Mother and Father attended the hearing, and both were
     represented by their respective attorneys.

           Caitlin Dustin, counsel for DHS noted that Mother had signed
     the Voluntary Relinquishment documents on September 29, 2017,
     and did not file a written revocation to DHS to revoke those
     documents. This [c]ourt found that Mother’s execution of the
     documents were done of her own free will and no promises were
     made. Mother did not file written retractions, and by operation of

                                    -6-
J-A16015-18


      law, Mother’s parental rights as to both of her Children were
      terminated at this hearing.

             [] Father … testified he did not want to voluntarily terminate
      his parental rights to [] Child…. Therefore, this [c]ourt proceeded
      on the involuntary termination on the record as it was developed
      at the last hearing on September 20, 2017. The [c]ourt found []
      Child was not in Father’s care at the time of placement in DHS
      custody, and concluded Sections 2511(a)(1) and (2) were
      satisfied. The [c]ourt also found that it would be in the best
      interest of [] Child for Father’s parental rights to be terminated,
      and the goal be changed to adoption for [] Child.

Trial Court Opinion (“TCO”), 2/1/18, 2-12 (citations to record omitted).

      The trial court issued a decree dated November 28, 2017, terminating

Father’s parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(1), (2), and

(b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938. On December 7, 2017,

Father filed a timely notice of appeal. In lieu of filing a Rule 1925(b) concise

statement of errors complained of on appeal, Father’s counsel filed a

statement of intent to file an Anders brief.

      On March 8, 2018, counsel filed with this Court a petition to withdraw

and Anders brief. Before reaching the merits of Father’s appeal, we must

first address counsel’s request to withdraw. See Commonwealth v. Rojas,

874 A.2d 638, 639 (Pa. Super. 2005) (“‘When faced with a purported Anders

brief, this Court may not review the merits of the underlying issues without

first passing on the request to withdraw.’”) (quoting Commonwealth v.

Smith, 700 A.2d 1301, 1303 (Pa. Super. 1997)). “In In re V.E., … 611 A.2d
1267 ([Pa. Super.] 1992), this Court extended the Anders principles to

appeals involving the termination of parental rights.” In re X.J., 105 A.3d 1,

3 (Pa. Super. 2014). To withdraw pursuant to Anders, counsel must:

                                      -7-
J-A16015-18


      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdraw, this Court has

held that counsel must attach to their petition to withdraw a copy of the letter

sent to their client advising him or her of their rights. Commonwealth v.

Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders     brief   must   comply   with the   following

requirements:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed a petition to withdraw, certifying

that she has reviewed the case and determined that Father’s appeal is wholly



                                      -8-
J-A16015-18



frivolous. Counsel also has filed a brief that includes a summary of the history

and facts of the case, the issues raised by Father, and counsel’s assessment

of why those issues are meritless, with citations to relevant legal authority.

Counsel has attached to her brief a copy of her letter to Father, advising him

that he may obtain new counsel or raise additional issues pro se. Accordingly,

counsel has substantially complied with the requirements of Anders and

Santiago.     See Commonwealth v. Reif, 117 A.3d 777, 781 (Pa. Super.

2015) (observing that substantial compliance with the Anders requirements

is sufficient). We, therefore, may proceed to review the issues outlined in the

Anders brief. In addition, we must “conduct an independent review of the

record to discern if there are any additional, non-frivolous issues overlooked

by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (footnote omitted).

       Counsel’s Anders brief lists the following in the section entitled

Statement of the Questions Involved:

       A. Whether the trial court erred in involuntarily terminating []
          Father’s parental rights pursuant to [sections] 2511(a)(1),
          2511(a)(2), 2511(a)(5), [and] 2511(a)(8)[,] where it was not
          supported by clear and convincing evidence when [] Father
          completed a substantial portion of his FSP/SCP goals?[4]

       B. Whether the trial court erred in involuntarily terminating []
          Father’s parental rights where there was a bond between []
          Father and Child and the termination of parental rights would
____________________________________________


4 Counsel is incorrect in stating that Father’s parental rights were terminated
pursuant to sections 2511(a)(1), (2), (5), and (8) of the Adoption Act. As
discussed in greater detail, infra, Father’s parental rights were terminated
pursuant to sections 2511(a)(1), (2), and (b).

                                           -9-
J-A16015-18


        have a negative effect on the developmental, physical and
        emotional needs of [Child]?

Anders brief at 5.

     We consider these issues mindful of our well-settled standard of review.

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).




                                    - 10 -
J-A16015-18



     In this case, the trial court terminated Father’s parental rights pursuant

to sections 2511(a)(1), (2), and (b). We need only agree with the trial court

as to any one subsection of section 2511(a), as well as section 2511(b), in

order to affirm.   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   Here, we analyze the court’s decision to terminate under sections

2511(a)(2) and (b), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:
                                   …

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.
                                       …

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)

                                    - 11 -
J-A16015-18


      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this [C]ourt has
      held that the parental obligation is a positive duty which requires
      affirmative performance.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, this Court has previously stated:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

Id. Where a parent does not “exercise reasonable firmness in declining to

yield to obstacles, his [parental] rights may be forfeited.” In re A.S., 11 A.3d




                                     - 12 -
J-A16015-18



473, 481 (Pa. Super. 2010).        With respect to the application of section

2511(a)(2) to an incarcerated parent, the Pennsylvania Supreme Court held:

      [I]ncarceration, while not a litmus test for termination, can be
      determinative of the question of whether a parent is incapable of
      providing “essential parental care, control or subsistence” and the
      length of the remaining confinement can be considered as highly
      relevant to whether “the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent,” sufficient to provide grounds for termination pursuant to
      23 Pa.C.S. § 2511(a)(2).

S.P., 47 A.3d 817, 830 (Pa. 2012).

      Instantly, the trial court found the evidence to be “clear, direct, weighty,

and convincing that Father cannot, nor will [he] be able to[,] remedy the

conditions which brought Child into [the] [c]ourt’s supervision.       Nor is the

[c]ourt persuaded that Father will be able to fulfill his parental responsibilities

in the future.” TCO at 16. The court emphasized Father’s incarceration and

lack of contact with Child. Id. at 14-16.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by terminating Father’s parental

rights pursuant to section 2511(a)(2). Child was never in the care of Father.

In fact, Father was unable to care for Child, as he was incarcerated for a large

portion of this case, and in the short period of time that he was out of custody,

he failed to reach out to DHS or attempt to have any contact with Child.

Moreover, at the termination hearing, DHS presented the testimony of Ms.

Stewart, indicating that she spoke to Father on the telephone and that he

expressed his desire to sign voluntary relinquishment documents for Child.


                                      - 13 -
J-A16015-18



Id. at 16.    Ms. Estevez further testified that Father was not involved with

Child’s care. Id.

      At the time the court entered its termination decree, on November 28,

2017, Child had been in foster care for nearly three years. During that time,

there is no evidence that Father attempted to make any contact with Child.

Thus, the record supports the finding of the trial court that Father has been

incapable of providing Child with the essential parental care, control, and

subsistence necessary for his mental and physical well-being, and that Father

is unable to remedy the causes of his parental incapacity.        Father is not

entitled to relief.

      We next consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(b). We have

discussed our analysis under section 2511(b) as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. However, in cases
      where there is no evidence of a bond between a parent and child,
      it is reasonable to infer that no bond exists. Accordingly, the
      extent of the bond-effect analysis necessarily depends on the
      circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted).



                                     - 14 -
J-A16015-18



      Here, the trial court found that terminating Father’s parental rights

would best serve Child’s needs and welfare. See TCO at 16-18. The court

reasoned that there is no bond between Father and Child, and that Child will

not suffer irreparable harm if Father’s parental rights are terminated. Id. at

17. In support of its decision, the trial court stated that it “heard competent,

credible evidence from both Ms. Stewart and Ms. Estevez … regarding Father’s

absence in [] Child’s life. Both Agency workers provided credible, persuasive

testimony and opined [] Child would not suffer irreparable harm if Father’s

parental rights were terminated.” Id. After careful review, we again deem

the court’s position to be well-supported by the record, and we discern no

abuse of discretion by the trial court.

      Accordingly, our independent review of Father’s claims demonstrates

that they do not entitle him to relief. Moreover, our review of the record does

not reveal any non-frivolous issues overlooked by counsel. See Flowers, 113
A.3d at 1250. Therefore, we grant counsel’s petition to withdraw, and affirm

the trial court’s decree.

      Petition to withdraw granted. Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/18

                                     - 15 -